Citation Nr: 1301267	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  04-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for low back disability, to include as secondary to aseptic meningitis.

2.  Entitlement to service connection for bilateral leg disability, to include as secondary to aseptic meningitis.

3.  Whether new and material evidence to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for asthma, has been received.

4.  Whether new and material evidence to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hypertension, has been received.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984, and from December 1985 to August 1987.

This appeal to the Board of Veterans' Appeals  (Board) arose from two rating decisions of the RO.  

In a May 2003 decision, the RO denied a petition to reopen a claim for service connection for a low back condition.  A notice of disagreement (NOD) was received in November 2003, and a statement of the case (SOC) was issued in December 2003.  A substantive appeal was received from the Veteran in January 2004.

In an August 2004 decision, the RO denied a claim for TDIU, as well as petitions to reopen claims service connection for a psychiatric disorder and for bilateral leg pain, and for compensation benefits, pursuant to section 1151, for hypertension and for asthma, each as a result of VA treatment.  A NOD was received in September 2004 and a SOC was issued in April 2005.  A substantive appeal was received in May 2005.  In October 2005, the RO continued the denial of each claim (as reflected in a supplemental SOC (SSOC)).

In May 2006, the Veteran and his wife presented testimony during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C; a transcript of that hearing is of record.

In November 2006, the Board reopened the claims for service connection for low back disability, bilateral leg pain, and psychiatric disability.  The Board also denied a claim for a rating in excess of 10 percent for residuals of aseptic meningitis with chronic headache.  At that time, the Board remanded the newly reopened claims, along with the claim for a TDIU, and the petitions to reopen previously-denied claims for compensation, pursuant to 38 U.S.C.A. § 1151, for hypertension and for asthma, for further action.  After attempting to complete the requested action, the RO continued to deny each claim (as reflected in a June 2009 SSOC).

In September 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, in a June 2011 rating decision, the RO/AMC awarded service connection for a psychiatric disability, representing a full grant of that benefit sought.  However, the AMC continued to deny the remaining claims on appeal, as reflected in an August 2011 SSOC, and returned these matters to the Board for further consideration.

As noted in the last remand, the Board notes, with regard to the claims characterized as petitions to reopen, that after the initial rating decision, the RO subsequently determined that new and material evidence had been received in connection with each claim, but denied each claim on the merits.  Nevertheless, the question of  new and material evidence must be addressed in the first instance by the Board because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the each de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  As the Board must first decide whether new and material evidence to reopen the claims for compensation pursuant to the provisions of 38 U.S.C.A. § 1151, for asthma and hypertension has been received before addressing each claim on the merits, the Board has characterized these claims as reflected on the title page. 

In December 2011, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims on appeal, as reflected in an September 2012 SSOC, and returned these matters to the Board for further consideration.

The Board's decision addressing the claims for service connection, as well as the requests to reopen, is set forth below.  The claim for a TDIU is addressed in the remand following the order; this matter is again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims decided herein have been accomplished.  

2.  No low back was shown until years after the Veteran's military service, and competent, probative opinion addressing the etiology of any current back disability weighs against the claim.

3.  No leg disability was shown until years after  the Veteran's military service, and competent, probative opinions addressing the etiology of current leg disability weigh against the claim.

4.  In an August 2001 rating decision, the RO denied service connection for asthma; although notified of the denial in an August 2001 letter, the Veteran did not initiate an appeal.  

5.  No new evidence associated with the claims file since the August 2001 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for asthma, or raises a reasonable possibility of substantiating that claim.

6.  In an August 2001 rating decision, the RO denied service connection for hypertension; although notified of the denial in an August 2001 letter, the Veteran did not initiate an appeal.  

7.  No new evidence associated with the claims file since the August 2001 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include as secondary to aseptic meningitis, are not met.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 

2.  The criteria for service connection for a bilateral leg disability, to include as secondary to aseptic meningitis, are not met.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  

3.  The August 2001 rating decision that denied service connection for asthma is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

4.  As evidence received since the RO's August 2001 denial is not new and material, the criteria for reopening the claim for service connection for asthma are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

5.  The August 2001 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

6.  As evidence received since the RO's August 2001 denial is not new and material, the criteria for reopening the claim for service connection for hypertension are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In May 2004, November 2006, July 2007, January 2010 and January 2012 post-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection on a direct basis and on a secondary basis, the evidence required to substantiate a claim for TDIU and the evidence required to establish a claim for compensation under 38 U.S.C.A. § 1151 as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; the November 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Letters dated in May 2004 and July 2007 also provided the Veteran with notification as to how to reopen the hypertension and asthma claims which were subject to prior final denials and this notification satisfies the requirement set forth in Kent.

After issuance of the most recent letter, and opportunity for the Veteran to respond, the September 2012 supplemental SSOC reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided herein.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of numerous pertinent VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's May 2006 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any of the claims decided herein by this decision prior to appellate consideration is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO and AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection 

In August 2001, the Veteran's representative submitted a statement claiming entitlement to service connection for a back condition and a bilateral leg condition secondary to the Veteran's service-connected meningitis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis which develop to a compensable degree ([10 percent for arthritis]) within a prescribed period after discharge from service ([one year for arthritis]), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


A.  Factual Background

The service treatment records were silent as to complaints of, diagnosis of or treatment for chronic low back and/or leg problems during either period of active duty service.  No pertinent abnormalities were noted on any of the Veteran's enlistment or separation examinations and the Veteran did not report any pertinent symptomatology on Reports of Medical History he completed while on active duty.  The Veteran was diagnosed with and treated for aseptic meningitis during his second period of active duty service.  This treatment included spinal taps.  

In April 1988, the Veteran informed a clinician that he had had occasional headaches since having meningitis during active duty.  There was no mention of problems with his back or legs.  Physical examination was conducted and there was no findings of problems with the back or legs.  

In March 1988, at the time of a VA examination, the Veteran reported occasional pains in his legs.  No pertinent diagnosis was made regarding the legs.  

In November 1990, the Veteran submitted a claim of entitlement to service connection for chronic back pain which he alleged was the result of in-service spinal taps.  

In May 2000, the Veteran informed a clinician that he had had severe back pain from his cervical spine on down to his lumbosacral spine with radiation into the legs.  He reported he had had the problem since undergoing a spinal tap for meningitis in 1987.  Another clinical record dated later in the same month recorded the same complaints.  The assessment was chronic pain syndrome including headaches and pain all along the spine since 1986 of an unclear etiology and also fibromyalgia.  

In June 2000, a clinician noted the Veteran had an extensive history and complained of diffuse and chronic pain since the mid 1980's.  Symptoms include headaches, pain in the neck, back, and arms and also leg pain with a dysethetic component.  He had several lumbar punctures.  Physical examination was conducted.  The clinician noted the Veteran had very exaggerated pain response as he would wince in pain at the slightest touch anywhere on the corpus.  The impression was pain syndrome.  The clinician suspected the Veteran's symptomatology was largely a functional disturbance or a form of psychotic somatization.  The Veteran's presentation did not make the clinician suspect recurrent meningitis as the source of his difficulty.  

In July 2000, the Veteran reported chronic neck and low back pain with radiation into both legs.  The Veteran alleged that he had had the symptoms since he had meningitis in 1986-1987.  The reported pain in the legs did not follow any know lumbar nerve distribution in the leg.  It was written that the clinical findings were very inconsistent.  

At the time of an August 2000 VA examination, the Veteran reported headaches and diffuse pains which were chronic and severe.  He reported chronic pain along the neck, spine and thoracic area down to the lumbar spine.  The pain radiated into both arms and both legs.  The Veteran reported he underwent nine lumbar punctures to treat his meningitis.  Physical examination was conducted.  The examiner observed that the Veteran had exaggerated pain response.  The impressions from the examination were chronic pain syndrome which includes headaches and also history of aseptic meningitis.  The examiner opined that the meningitis was not the primary cause of the Veteran's pain syndrome.  

In October 2000, the Veteran presented with a wheeling walker and claimed he could not walk without it.  The clinician reported he had reviewed an extensive medical record for the Veteran.  He opined the Veteran's problems were probably psychological.  MRI's were referenced as only showing facet arthropathy but without evidence of any nerve root compromise.  The orthopedic surgeon opined that he could find no pathology on the MRI which could contribute an explanation for the Veteran's claims of terrible pains in his back and legs or for an inability to not ambulate without a walker.  

In January 2001, the Veteran informed a clinician that he had had spinal meningitis during active duty and was discharged due to this.  He had been driving a truck after discharge until May 2000 when he noticed a gradual onset of weakness of the lower extremities and low back pain.  Last year he started using a walker.  The impression was residuals of spinal meningitis and weakness of lower extremities most likely secondary to residuals of spinal meningitis.  The Veteran was informed that there was very little that orthopedics could do and he were referred to neurology.  

In March 2001, a VA physician wrote that the Veteran had been treated for back and leg pain.  It was noted that the Veteran had undergone a spinal tap in the past which may be related to the back and leg pain but more testing was required to evaluate this causation.  

In May 2001, Social Security determined that the Veteran was disabled with a primary diagnosis of chronic pain and a secondary diagnosis of diabetes mellitus.  

At the time of a June 2001 VA peripheral nerves examination, the Veteran reported he had headaches and right leg numbness and pain.  Neurological examination was conducted.  The pertinent impressions were history of recurrent episodes of meningitis in 1986 and left leg pain.  It was the examiner's opinion that the spinal taps the Veteran underwent were not the cause of his current left leg complaints.  It was also the examiner's opinion that the current episode of left leg pain is not related to the spinal meningitis.  

At the time of a June 2001 VA spine examination, the Veteran reported he developed back pain shortly after undergoing spinal taps during active duty.  After discharge he worked as a truck driver but occasionally had trouble working the clutch and gas.  Last year, the pain in the lower legs and back had become increasingly bad.  He also had weakness, mainly in both legs.  Physical examination was conducted.  The diagnoses were mild degenerative arthritis of the lumbar spine at L3/L4 and L5/S1 with no evidence of herniated nucleus pulposus and no evidence of spinal stenosis.  The examiner noted that X-rays revealed no significant abnormalities and a MRI and CT revealed degenerative changes without evidence of nerve root exit compromise.  The examiner found that the MRI and CT scan did not demonstrate significant pathology to explain the Veteran's severe pain and marked inability to walk without an walker.  It was the examiner's opinion that the spinal tap and meningitis were not the cause of the Veteran's present back and leg conditions.  

A June 2002 VA clinical record indicates the Veteran was referred to orthopedics to obtain an opinion regarding a March 2002 MRI of the spine.  The clinician reported that he read the MRI report but was unable to review the actual MRI pictures.  The description provided was most compatible with some scarring after meningitis which the Veteran had and after spinal taps were preformed.  There was also a mention of possible heterotopic calcifications.  The Veteran reported his biggest problems were headaches and pain in the entire spine down to the knees.  The examiner opined that the Veteran's symptoms were not orthopedic to begin with.  He found that the Veteran had no real radicular symptoms.  Clinically, the examiner opined the Veteran had a chronic pain syndrome.  

A July 2002 VA clinical record demonstrates a MRI of the lumbosacral spine was interpreted as revealing scar tissue.  The impressions were chronic lumbosacral radicular symptoms due to scarring and chronic pain syndrome.  

A November 2002 VA clinical record reveals the Veteran had a history of low back pain.  The pain was significant, radiating to both sides, right worse then left.  Physical examination was conducted.  The impression was that the Veteran had chronic low back pain which appeared to be due to lumbosacral nerve root irritation.  This may be secondary to scar tissue formation and it also appears the Veteran has underlying lumbosacral strain/sprain.  

A clinician wrote in February 2003 that the Veteran had a history consistent with chronic lumbosacral sprain/strain, lumbar scarring and chronic back pain.  It was noted that there was a history of significant scar formation noted on MRI.  

At the time of a March 2003 VA brain and spinal cord examination, the examiner reviewed the evidence in the claims file but did not examine the Veteran.  The examiner observed that the Veteran had repeated lumbar punctures performed to assess his meningitis.  The Veteran reported the last puncture was in 1987.  He noticed his back pain most significantly approximately two years prior to the examination.  In addition to low back pain, he had some weakness in the lower extremities and pain on one occasion in the right leg.  The pertinent evidence was reviewed.  The examiner wrote that, after careful consideration of the Veterans records, including the MRI scan reports, it was his opinion that the Veteran's low back pain is most likely related to the arthritic process.  The paired linear structures noted on a March 2002 MRI most likely relate to the prominent vertebral veins which were noted in a study from September 2000.  That is, it is uncertain whether structures noted on the MRI scan do represent "residual scar tissue."  In the examiner's opinion, it is unlikely that such scar tissue, if it indeed is present, is secondary to the lumbar puncture procedures that the Veteran underwent.  The examiner opined that the Veteran's complaints of low back pain and residual pain and weakness in the lower extremities is genuine but he was uncertain of the etiology.  

In June 2003, a VA physician wrote that the Veteran was being treated for chronic low back pain.  It was written that the pain was related to spinal meningitis.  

In July 2005, a VA physician wrote that he had treated the Veteran extensively for problems related to his back and lower extremities.  The Veteran reported he had a previous history of spinal procedure being performed.  He developed pain in the back and the lower extremities after that.  Diagnostic tests suggest the presence of arachnoiditis/scarring in the affected areas of the spinal structures.  The examiner found this could be associated with significant complaints of pain in the back and legs with nerve root irritation.  The physician did not feel that meningitis would be the cause of the pain.  However, meningeal scarring with nerve root irritation could contribute to the pain in the back and legs.  It was the physician's opinion that the pain in the Veteran's back and legs may be indirectly related to a disorder in the meninges, which could be indirectly related to inflammation or infection of the spinal structures, also influenced by any procedures on the spine.  

July 2006 VA clinical record includes the annotation that the Veteran had back pain due to radiculopathy secondary to a prior episode of meningitis/shrapnel.  It was noted that there was a history of shotgun wounds to the back.  

A VA miscellaneous neurological disorders examination was conducted in April 2009.  The Veteran reported he underwent 9 spinal taps during active duty in connection with meningitis.  He was discharged from service in 1987 and his pain was bearable at that time so he was able to work as a truck driver for 10 years.  He then started experiencing weakness in his legs and starting dragging his left foot.  Physical examination revealed variable effort by the Veteran and the Veteran's symptoms were not compatible with organic weakness.  The diagnosis was meningitis but the leg manifestations were not related to that.  The examiner observed the Veteran seemed to have a made a good recovery after the meningitis and his MRI examinations did not show any evidence of arachnoiditis.  The Veteran had a lot of exaggeration in terms of weakness.  In the examiner's opinion, there was no neurological basis for the Veteran's alleged weakness.  The Veteran did have mild peripheral sensory neuropathy more likely than not due to his diabetes mellitus.  

A VA infectious immune examination was conducted in April 2009.  The Veteran developed spinal meningitis with subsequent paraplegic and sensory disturbance of his extremities.  The gunshot wound occurred in 1986 while the Veteran was in El Salvador.  Clinical manifestations were mostly weakness of the lower extremities and left arm and numbness of the lower leg.  The penitent diagnosis was spinal meningitis with subsequent development of paraplegia, left arm weakness and sensory disturbance.  Peripheral neuropathy was also observed.  The examiner opined that the spinal meningitis was at least as likely as not related medically to the Veteran's active duty service.  

A VA orthopedic examination was conducted in April 2009.  The Veteran reported he was treated for meningitis during active duty and underwent spinal tap.  After service he drove a truck until 1999.  Then he developed sudden onset of weakness in the left lower extremities and was told he had mechanical nerve compression which was attributed to the meningitis.  The Veteran was not currently employed due to weakness and pain in both lower extremities.  Physical examination was conducted.  The diagnosis was chronic lumbar strain and chronic low back pain with radiculopathy.  The examiner wrote that, in the absence of any evidence of anatomical neural element compression on repeated imaging studies by MRI and CT, he was unable to make any opinion regarding the Veteran's current low back pain with radicular symptoms without speculation.  

In January 2011, an addendum to the April 2009 VA examination of the spine was prepared.  The examiner reported that he had reviewed the service treatment records and his prior report.  It was observed that the Veteran underwent spinal taps during active duty while being treated for meningitis.  After discharge, the Veteran developed weakness in his left lower extremity.  He has undergone extensive imaging studies, electrodiagnosis and MRI of the lumbar spine.  None of the studies revealed any evidence of medical nerve compression.  Degenerative disc disease was observed but not neural element compression.  The Veteran had chronic lumbar strain and chronic low back pain syndrome with radiculopathy.  The examiner found there is no imaging evidence of central canal stenosis, foraminal stenosis or herniated disk and the Veteran has no evidence of anatomical neural element compression.  The examiner found that, in the absence of any evidence of anatomical element compression on repeated imaging study of MRI or CT scan, the Veteran's current radicular symptoms cannot be attributed to lumbar spine impairment.  In the examiner's opinion, the Veteran's current low back pain and radiculopathy is not due to the service-connected spinal tap or secondary to spinal meningitis.  

In January 2011, an addendum to the April 2009 VA neurological examination was prepared.  The examiner noted that examination in April 2009 did not reveal any neurological deficits other than mild peripheral neuropathy more likely than not due to diabetes mellitus.  There is no evidence that he had any kind of neurological deficit related to his spinal cord.  Therefore the examiner opined, it is not at least as likely as not that the leg pathology is medically related to service including lumbar procedures or as a residual of the service-connected aseptic meningitis.  The rationale is that there is no neurological deficit other than mild peripheral neuropathy due to diabetes mellitus, to include negative MRI's in regard to any arachnoiditis.  

In July 2011, another addendum to the April 2009 VA neurological examination was prepared.  The examiner reported that there were no neurological deficits related to spinal cord disease or lumbar puncture.  Based on this, he found it is not at least as likely as not that the leg pathology is medically related to incidents in service, including lumbar puncture or a residual of the service-connected meningitis.  

In July 2011, another addendum to the April 2009 VA examination of the spine was prepared.  The examiner reported he had reviewed his prior examination report as well as the July 2011 neurological opinion.  The examiner opined that, in the absence of any evidence of any anatomical element compression or nerve root on repeated imaging studies, the current radicular symptoms cannot be attributed to lumbar impairment.  The examiner concluded that it is not at least as likely as not that the leg pathology is medically- related to the incident in service, including the lumbar puncture.  

In July 2011, a VA examiner noted there was no evidence of central canal stenosis or foraminal stenosis and no evidence of herniated disk.  The examiner found that the neurological signs and symptoms the Veteran presented were highly unlikely to be due to a previous history of a spinal tap or a history of spinal meningitis.  

B.  Analysis

The Veteran contends that he currently experiences a low back and bilateral leg disability which he opines is secondary to the spinal taps he underwent during active duty while being treated for aseptic meningitis.  Service connection is currently in effect for residuals of aseptic meningitis with chronic headaches.  

The Boards review of the claims file demonstrates that service connection is not warranted for the low back disability or for the bilateral leg disability.  

There is some medical evidence of record which supports the Veteran's claims.  The January 2001 VA clinical record reflects an impression that the Veteran had weakness of the lower extremities which was most likely secondary to residuals of spinal meningitis.  In May 2001, a VA physician observed that the Veteran had a spinal tap in the past which the physician opined may be related to the Veteran's back and leg pain.  The November 2002 VA clinical record included the impression that the Veteran had chronic low back pain which appeared to be due to lumbosacral nerve root irritation which may be secondary to scar tissue formation.  In June 2003, the clinician wrote that the Veteran's low back pain was related to spinal meningitis.  In July 2005, a VA physician opined that the pain in the Veteran's back and legs may be indirectly related to inflammation or infection of the spinal structures and also influenced by any procedures on the spine.  In July 2006, a VA physician wrote that the Veteran had back pain due to radiculopathy secondary to a prior episode of meningitis/shrapnel.  The examiner who conducted the April 2009 VA infections immune examination diagnosed spinal meningitis with subsequent development of paraplegia, left arm weakness and sensory disturbance and he found that the spinal meningitis was related to active duty.  

Significantly, the Board finds the probative value of the above referenced medical evidence which supports the Veteran's claim to be negligible.  All of the above cited opinions which link a back and/or bilateral leg disability to active duty are not supported by any stated rationale.  A medical opinion without supporting clinical data or other rationale is not persuasive, and hence, not sufficient to support an award of service connection. 

Furthermore, some of the above cited opinions are also is couched in terms which the Board finds to be speculative, at best, by opining that there "may be" a link between the current disability and the treatment for meningitis during active duty.  Service connection cannot be granted based on speculative opinions.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  

The Board notes the examiner who promulgated the April 2009 VA infections disease examination report produced an addendum to the examination report in July 2011 wherein he affirmatively opined that the Veteran's neurological signs and symptoms were highly unlikely to be due to the previous history of spinal meningitis or the spinal tap.  This totally negates the probative value of the prior opinion promulgated in 2009.  When this VA examiner finally reviewed the results of MRI and CT examinations, he affirmatively found there was no link between the Veteran's claimed symptoms and his meningitis and spinal tap procedures he underwent.  

The Board finds that the most probative evidence of record which addresses the question of the etiology of the Veteran's back and leg complaints are the reports of the April 2009 VA examinations, when read in conjunction with the addendums prepared in January 2011 and July 2011.  These reports demonstrate that the Veteran's complaints of back and lower extremities symptomatology were not linked to active duty in any way.  The opinions are supported by rationales.  The examiners cited to the lack of pertinent evidence in the diagnostic imaging of the Veteran's spine which were associated with the claims file.  The physicians found that there was no documented pathology to account for the Veteran's complaints.  

The Board accepts the reports of the April 2009 VA examinations, when read in conjunction with the addendums prepared in January 2011 and July 2011 as persuasive evidence on the question of the etiology of claimed low back and lower extremities symptomatology-based, as they were, on examinations of the Veteran and consideration of his documented medical history, and supported by stated rationales.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).

In addition to medical evidence, the Board has considered the assertions advanced by the Veteran and by his representative, on his behalf.  The Board acknowledges that the Veteran is certainly competent to report on back and leg symptoms he has experienced, including pain and weakness, and similar matters of which he has firsthand knowledge, or which are capable of observation by a lay person.   See, e.g., See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91. 93 (1991).  See also Charles v. Principi, 16 Vet. App. 370 (2002).  However, to the extent that the Veteran and his representative are attempting to support the claims for service connection on the basis of the assertions alone, such attempt must fail.  These claims turn on the matters of whether there exists a medical nexus between current disability that is not capable of lay observation and either service or service-connected disability-matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to provide a probative (i.e., persuasive) opinion on the medical matters upon which these claims turn.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board also finds that service connection is not warranted for a low back disability on a presumptive basis.  There is no competent probative evidence of record which demonstrates that the Veteran had arthritis of the spine to a compensable degree within one year of his discharge and the Veteran has not alleged such a fact pattern.  

For all the foregoing reasons, the Board concludes that the claims for service connection for low back disability and bilateral leg disability must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


III.  Whether new and material evidence to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for hypertension and/or asthma, has been received 

In February 2001, the Veteran submitted claims in which he alleged that his hypertension and asthma are due to medication (Etodolac) he received from VA for treatment of arthritis.  He is claiming compensation under the provisions of 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying additional disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by VA, and the proximate cause of the disability was negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; an event not reasonably foreseeable; the provision of training and rehabilitation services by VA as part of an approved rehabilitation program under 38 U.S.C.A. Chapter 31; or participation in a compensated work therapy program under 38 U.S.C.A. § 1718.  See 38 U.S.C.A. § 1151(a).

In August 2001, the RO denied compensation for hypertension and asthma claimed under the provisions of 38 U.S.C.A. § 1151.  With regard to the hypertension claim, the RO noted the Veteran submitted a letter from VA indicating that the Food and Drug Administration had recalled Etodolac because it may have been contaminated with another medication.  It was noted that there as a possibility that the Veteran may have received some of the tainted medication.  He was advised to stop taking the medication and contact VA for replacement.  The RO denied compensation under the provisions of 38 U.S.C.A. § 1151 for hypertension finding that, while there was current evidence of hypertension, the evidence failed to document a link between the currently existing hypertension and the Veteran's use of the medication Etodolac.  It was noted that there was evidence of hypertension prior to the Veteran's use of the medication which began in July 2000.  The RO found there was no evidence of fault on the part of VA or an event not reasonably foreseeable which resulted in the Veteran's hypertension.  

Regarding the asthma claim, the RO observed that the service treatment records revealed the Veteran reported that he had had asthma as a child at the time of his June 1985 enlistment examination.  He further reported at that time that he had been asymptomatic since the age of 8.  The remainder of the service treatment records were silent as to complaints of, diagnosis of or treatment for asthma.  The post-service medical evidence was referenced as showing that the Veteran reported he had had a history of asthma in July 2000.  The Veteran was prescribed Etodolac in July 2000.  It was noted that the Veteran submitted a letter from VA indicating that the Food and Drug Administration had recalled Etodolac because it may have been contaminated with another medication.  It was noted that there as a possibility that the Veteran may have received some of the tainted medication.  He was advised to stop taking the medication and contact VA for replacement.  The RO denied the entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for asthma finding that the medical evidence showed a history of asthma without objective medical evidence demonstrating that the Veteran currently had asthma or that it was etiologically linked to the Veteran's use of Etodolac.  Furthermore, the evidence of record indicates there was evidence of asthma prior to the Veteran's use of the medication.  

Although the Veteran received notification of the rating decision in an August 2001 letter, the Veteran did not initiate an appeal.   See 38 C.F.R. § 20.200.  The RO's August 2001 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In June 2003, the Veteran filed the claims for section 1151 compensation for hypertension and asthma culminating in the current appeal.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claims is the RO's August 2001 rating decisions.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence added to the record subsequent to the August 2001 rating decision which denied service connection for hypertension and asthma consists of VA outpatient treatment records, reports of VA examinations, records from the Social Security Administration and statements and testimony from the Veteran.  

The Board finds none of this evidence satisfies the definition of new and material evidence under 38 C.F.R. § 3.156.  

The VA outpatient treatment records are new in the sense that some of them were not of record at the time of the prior final denial.  The evidence is not material to the claims.  The records document, at most, very infrequent reports of a history of asthma.  The fact that the Veteran had had asthma in the past was of record at the time of the prior final denial.  The records also document that the Veteran was being treated for hypertension.  The fact that the Veteran had hypertension was of record at the time of the prior final decision.  Significantly, none of these new medical records indicate, in any way, that the Veteran's asthma and/or hypertension is etiologically linked to the Veteran's use of Etodolac or any other medication.  Additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The reports of VA examinations are also new as they were not of record at the time of the prior final denial but they are not material.  The reports of the VA examinations do not discuss asthma nor hypertension, other than in referencing the Veteran's past medical history.  Significantly, none of these reports include any medical comment or indicate, in any way, that the Veteran's hypertension and/or asthma is etiologically linked to the Veteran's use of Etodolac.  

Some of the records from Social Security are new as they were not of record at the time of the prior final denials.  The vast majority of the evidence consists of VA medical records dated prior to and subsequent to the August 2001 rating decision.  The evidence is not material as the records do not indicate, in any way, that the Veteran has asthma or hypertension which is etiologically linked to his use of Etodolac.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993).

As for the oral and written lay assertions of the Veteran and by his representative advanced in connection with the attempts to reopen, the Board notes that such appear to be reiterations of assertions previously made in connection with prior attempts to reopen the claims.  Even if new, however, the Board points out that, as laypersons without the appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on a medical matter such as medical diagnosis and etiology.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeals turn on a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for hypertension and asthma are not met, and the August 2001 RO denials of the claims remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).]


ORDER

Service connection for low back disability, to include as secondary to aseptic meningitis, is denied.

Service connection for bilateral leg disability, to include as secondary to aseptic meningitis, is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for hypertension is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for asthma is denied.


REMAND

The Veteran is claiming entitlement to service connection for TDIU.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Currently, service connection is in effect for major depressive disorder associated with residuals of aseptic meningitis with chronic headaches rated as 30 percent disabling and for residuals of aseptic meningitis with chronic headaches, rated as 10 percent disabling.  Thus the Veteran does not currently meet the percentage requirements for a grant of TDIU under 38 C.F.R. §4.16(a).  

However, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The record does not include any actual opinion addressing whether the Veteran is unemployable solely as a result of service-connected disability/ies.  The Board notes there are several annotations in the clinical records as to the Veteran being found to be unemployable due to PTSD (a disability for which service connection has not been granted).  However, the clinical records which indicate that the Veteran is unemployable due to psychiatric problems includes references to symptoms which could be attributed to his service-connected depressive disorder.  No medical opinion addressing such has been obtained;.  Likewise, no medical professional has indicated whether that it is possible to distinguish psychiatric symptoms and impairment from any co-existing service-connected and nonservice-connected psychiatric disabilities.   Thus, the Board finds that the record includes some suggestion that symptoms associated with his service-connected disabilities might adversely  impact his employability, although, as indicated, there is no medical opinion in this regard.   

On this record, the Board finds that VA examination is warranted to obtain a medical opinion-based on full consideration of the Veteran's documented history (to include current findings) and supported by fully-stated rationale-as to whether the Veteran's service-connected disabilities, either individually or in concert,-render(s) him unable to obtain or retain substantially gainful employment.  Such an opinion is needed to resolve the matter of the Veteran's entitlement to a TDIU.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work). 

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information/evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 .

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

The RO's adjudication of the claim for a TDIU should include consideration of all evidence received since the RO's last adjudication of the claim.  Moreover, although the Veteran's current ratings for his service-connected disabilities do not meet the minimum percentage requirements for award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), in adjudicating the claim for TDIU, the RO should consider, as appropriate, whether the criteria for invoking the procedures for assigning a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), are met. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a TDIU.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. 

Based on examination findings and full consideration of the Veteran's documented medical history and assertions, the physician should render an opinion, consistent with sound medical principles, as to whether-without regard to any nonservice-connected disability/ies or the Veteran's age-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected major depressive disorder and/or his residuals of aseptic meningitis with chronic headaches, render(s) him unable to obtain or retain substantially gainful employment. 

In rendering the requested opinion, the examiner should consider and discuss all pertinent medical and lay evidence of record-to include treatment records reflecting comments suggesting that the Veteran is unemployable due to psychiatric impairment (identified as attributable to PTSD).  In this regard, the examiner should provide specific comment as whether it is medically possible to distinguish psychiatric symptoms and impairment among co-existing service-connected and nonservice-connected psychiatric disabilities-in particular, major depressive disorder and PTSD. 

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a TDIU.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include the provisions of 38 C.F.R. § 4.16(b) ). 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered-to include 38 C.F.R. § 4.16(b)-along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


